               Case 1:20-cv-04723-GHW Document 14 Filed 08/21/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 8/21/20
     Kimberley E. Lunetta
     Of Counsel
     +1.212.309.6656
     kimberley.lunetta@morganlewis.com


     August 20, 2020

     VIA ECF                                                MEMORANDUM ENDORSED
     The Honorable Gregory H. Woods
     United States District Judge
     United States District Court
     For the Southern District of New York
     500 Pearl Street
     New York, New York 10007-1312

             Re:       Arturo Yeremis v. Amerit Fleet Solutions, et al.
                       Case No. 1:20-cv-04723

     Dear Judge Woods:

            This firm represents Charter Communications Inc. (“Charter”), which has been named as
     a defendant in the above-referenced action. Pursuant to Rule I(E) of Your Honor’s Individual
     Rules of Practice in Civil Cases, we write with Plaintiff’s consent, to request: (1) a brief extension
     of time until September 30, 2020 to respond to the Complaint; and (2) an adjournment of the
     August 26, 2020 initial conference until sometime after September 30. This is the first request for
     an extension of time in this matter. The extension will not affect any other deadlines in the case.

             We were recently retained to represent Charter Communications in this matter and request
     this extension to have the opportunity to investigate the allegations in the Complaint in preparation
     of a response. Additionally, given the current COVID-19 pandemic, access to relevant documents
     and witnesses may be delayed, and as such, we request this extension to ensure that we have
     sufficient time to prepare a fulsome response to the Complaint.

             We appreciate the Court’s consideration of this request.

                                                            Sincerely,

                                                            /s/ Kimberley E. Lunetta
                                                            Kimberley E. Lunetta

     cc: All Counsel of Record (via ECF)
Application granted in part and denied as moot in part. The deadline for Defendant Charter Communications to
answer or otherwise respond to the Complaint is extended to September 30, 2020. The initial pretrial conference
has already been adjourned to October 22, 2020 at 2:00 p.m. Dkt. No. 10.

SO ORDERED.
                                                                          _____________________________________
Dated: August 21, 2020                                                          GREGORY H. WOODS
New York, New York                                                             United States District Judge
